                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 1 of 42 Page ID #:529




                                  1
                                        PETER D. LEPISCOPO, ESQ. C.S.B. #139583
                                  2       plepiscopo@att.net
                                        LEPISCOPO & ASSOCIATES LAW FIRM
                                  3
                                        695 Town Center Drive, 7TH Floor
                                  4     Costa Mesa, California 92626
                                        Telephone: (949) 878-9418
                                  5
                                        Facsimile: (619) 330-2991
                                  6     Attorneys for Defendant, JAWAD NESHEIWAT
                                  7

                                  8

                                  9
                                                            UNITED STATES DISTRICT COURT
                                  10
                                         CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION (SANTA ANA)
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                        ERICA REINERS, individually and on )         Case No. 2:20-cv-06587-SB-ADS
                                  12
                                        behalf of all others similarly situated, )
                                  13                                             )   ANSWER OF DEFENDANTS
                                  14
                                              Plaintiff,                         )   JAWAD NESHEIWAT TO
                                                                                 )   PLAINTIFF’S CLASS ACTION
                                  15          v.                                 )   COMPLAINT AND DEMAND FOR
                                  16
                                                                                 )   JURY TRIAL
                                        CHOU TEAM REALTY LLC, et al., )                 COURTROOM: 6-C
                                  17                                             )      JUDGE: HON. STANLEY
                                  18
                                              Defendants.                        )             BLUMENFELD, JR.
                                                                                 )   TRIAL DATE: None Set
                                  19

                                  20
                                                ANSWER TO PLAINTIFF’S CLASS ACTION COMPLAINT

                                  21
                                              Defendant, JAWAD NESHEIWAT (“Defendant”), hereby responds to Erica
                                  22

                                  23    Reiners’ (“plaintiff”) unverified class action complaint (“Complaint”) alleging

                                  24    violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”
                                  25

                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                         1
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 2 of 42 Page ID #:530




                                  1
                                        or “Act”) and the California Unfair Competition Law, Cal. Bus. & Prof. Code §

                                  2     17200, et seq. (“UCL”) regarding the nature of plaintiff’s allegations.
                                  3
                                               1.     Defendant has no duty to provide a response as to whether this
                                  4

                                  5
                                        allegation is true or false because it calls for a legal conclusion.

                                  6            2.     Defendant has no duty to provide a response as to whether this
                                  7
                                        allegation is true or false because it calls for a legal conclusion. Further, Defendant
                                  8

                                  9
                                        has no duty to provide a response as to whether this allegation is true or false because

                                  10    it calls for Defendant to determine plaintiff’s motives in alleging this allegation and
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                        filing this action.
                                  12

                                  13                                NATURE OF THE ACTION

                                  14           3.     Defendant has no duty to provide a response as to whether this
                                  15
                                        allegation is true or false because it calls for a legal conclusion.
                                  16

                                  17           4.     Defendant has no duty to provide a response as to whether this
                                  18    allegation is true or false because it calls for a legal conclusion and the allegations
                                  19
                                        are conclusions of law. To the extent that Defendant might be deemed to be required
                                  20

                                  21    to provide a response to this allegation and for the reasons set forth below, Defendant
                                  22    hereby asserts his privilege against self-incrimination as protected by the Fifth
                                  23
                                        Amendment to the United States Constitution, and, therefore, refuses to provide any
                                  24

                                  25    response to this allegation because it would subject him to possible criminal
                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                         2
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 3 of 42 Page ID #:531




                                  1
                                        prosecution under 18 U.S.C. § 1343 and 18 U.S.C. § 1341. Specifically, it has been

                                  2     disclosed that the Bureau of Consumer Financial Protection (“Bureau”) considers
                                  3
                                        Defendant to be “the principal bad actor” in the nationwide criminal scheme alleged
                                  4

                                  5
                                        in the complaint filed and pending in this Court in Bureau of Consumer Financial

                                  6     Protection v. Chou Team Realty LLC, et al., Case No. 8:20-cv-00043-JCS-ADS
                                  7
                                        (“Bureau Action”), which alleges, as it does in the Complaint in the instant action,
                                  8

                                  9
                                        what is prima facie criminal wire fraud under 18 U.S.C. § 1343 and mail fraud under

                                  10    18 U.S.C. § 1341 thereby exposing Defendant to significant fines and up to 20-years
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                        in federal prison. Further, based upon the actions of the Bureau and its attorneys and
                                  12

                                  13    investigators and the questions posed by the Bureau’s attorneys at Defendant’s

                                  14    5/20/19 Investigational Hearing it is apparent that Defendant is in immediate threat
                                  15
                                        of criminal prosecution and that his disclosures or answers to any allegation in the
                                  16

                                  17    Complaint would tend to incriminate him. This is further supported by the fact that
                                  18    the Bureau and its attorneys and investigators have the absolute legal duty to refer
                                  19
                                        Defendant to the U.S. Attorney for criminal prosecution. Specifically, 12 U.S.C. §
                                  20

                                  21    5566 provides (emphasis added): “If the Bureau obtains evidence that any person,
                                  22    domestic or foreign, has engaged in conduct that may constitute a violation of
                                  23
                                        Federal criminal law, the Bureau shall transmit such evidence to the Attorney
                                  24

                                  25    General of the United States, who may institute criminal proceedings under
                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                         3
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 4 of 42 Page ID #:532




                                  1
                                        appropriate law. Nothing in this section affects any other authority of the Bureau to

                                  2     disclose information.” This response is further informed by the FTC Criminal
                                  3
                                        Liaison Unit’s stated Civil and Criminal Cooperation policy to employ the Bureau
                                  4

                                  5
                                        to use civil processes, such as the civil investigative demands and the 5/20/19

                                  6     Investigational Hearing in this case, to search for evidence for the express purpose
                                  7
                                        of initiating criminal prosecutions. This is simply the circumvention of the Fourth
                                  8

                                  9
                                        Amendment’s Search and Seizure Clause, which requires probable cause to gather

                                  10    criminal evidence from the target of an investigation. In its relevant part, the policy
                                  11
                                        reads: “The FTC’s Criminal Liaison Unit helps prosecutors bring more criminal
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13    consumer fraud cases . . . In many of its cases, the FTC often develops evidence

                                  14    that proves these defendants knew about the fraud. That evidence often supports
                                  15
                                        criminal fraud prosecutions . . . FTC partners with the U.S. Department of
                                  16

                                  17    Justice, U.S. Attorneys and other federal and state criminal law enforcers to
                                  18    stop consumer fraud.” This response is further informed by FTC Press Releases,
                                  19
                                        which make it clear that the agency’s policy is to be a criminal investigatory arm of
                                  20

                                  21    not only federal prosecutors but also state and local prosecutors—the FTC believes
                                  22    it is the Nation’s criminal investigation agency: “The FTC is a civil law enforcement
                                  23
                                        agency. That means that, while we can’t put people in jail, many of our partners
                                  24

                                  25    can and do, including the U.S. Department of Justice, U.S. Attorneys, and other
                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                         4
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 5 of 42 Page ID #:533




                                  1
                                        federal, state, and local criminal law enforcers. When FTC cases include

                                  2     behavior that also violates criminal laws, we let criminal prosecutors know.”
                                  3
                                        This response is further informed by the FTC’s boasting about how the Criminal
                                  4

                                  5
                                        Liaison Unit’s stated Civil and Criminal Cooperation policy of using the civil arm

                                  6     of the agency, such as the Bureau, to use civil process to find evidence against
                                  7
                                        perceived targets—such as Mr. Nesheiwat—in order to provide it to federal
                                  8

                                  9
                                        prosecutors for criminal prosecution. For example, for 2018, the Civil and Criminal

                                  10    Cooperation policy yielded the following results: “Criminal Liaison Unit Results.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                        Prosecutors who partner with the FTC get significant results. In FY 2018
                                  12

                                  13    prosecutors: “Relied on FTC information and support to charge 28 new defendants

                                  14    Obtained 52 convictions or guilty pleas in new or pending cases obtained sentences
                                  15
                                        against 80 individuals in new or pending cases with an average length of 58
                                  16

                                  17    months.” This response is also informed by legal precedent such as the 1965 U.S.
                                  18    Supreme Court decision in Griffin v. California, 380 U.S. 609, 612 (1965)
                                  19
                                        (“Griffin”), wherein the Court held that the Fifth Amendment privilege against
                                  20

                                  21    compelled self-incrimination prohibits judges and prosecutors from pointing to a
                                  22    defendant’s failure to testify as substantive evidence of guilt. That is to say, Griffin
                                  23
                                        prohibits any “adverse comment” because it creates a constitutionally prohibited
                                  24

                                  25    negative inference—i.e., that the defendant is hiding something. Thus, the Court in
                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                         5
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 6 of 42 Page ID #:534




                                  1
                                        Griffin held that this assumption amounts to an unfair penalty on a defendant’s

                                  2     invocation of a constitutionally protected right. This response is further informed by
                                  3
                                        a follow-up case, Carter v. Kentucky, 450 U.S. 288 (1981) (“Carter”), wherein the
                                  4

                                  5
                                        Supreme Court held that a criminal defendant remaining silent at trial has a right to

                                  6     a jury instruction that his silence is not evidence of his guilt. Specifically, invoking
                                  7
                                        his Fifth Amendment privilege against compulsory self-incrimination, the defendant
                                  8

                                  9
                                        elected not to take the stand at his state criminal trial and requested a jury instruction

                                  10    that “[t]he defendant is not compelled to testify and the fact that he does not cannot
                                  11
                                        be used as an inference of guilt and should not prejudice him in any way.” The trial
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13    judge refused defendant's request. The Supreme Court held that the trial court's

                                  14    refusal to issue this no “adverse inference” instruction was reversible error. Thus,
                                  15
                                        the Bureau attorneys’ threat during the Investigational Hearing that they would
                                  16

                                  17    assume the allegations against Mr. Nesheiwat were true—i.e., draw a negative
                                  18    inference—because he chose to assert his constitutionally protected Fifth
                                  19
                                        Amendment privilege against self-incrimination was improper and not supported by
                                  20

                                  21    the law. Finally, this response is further informed by 9th Circuit Model Criminal Jury
                                  22    Instruction Manual, http://www3.ce9.uscourts.gov/jury-instructions/model-criminal,
                                  23
                                        Jury Instruction 3.3 (emphasis added): “3.3 DEFENDANT’S DECISION NOT TO
                                  24

                                  25    TESTIFY A defendant in a criminal case has a constitutional right not to testify. In
                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                         6
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 7 of 42 Page ID #:535




                                  1
                                        arriving at your verdict, the law prohibits you from considering in any manner

                                  2     that the defendant did not testify.” 1
                                  3
                                              5.     Defendant has no duty to provide a response as to whether this
                                  4

                                  5
                                        allegation is true or correct because it calls for a legal conclusion and the allegations

                                  6     are conclusions of law. To the extent that Defendant might be deemed to be required
                                  7
                                        to provide a response to this allegation, Defendant hereby responds to the allegations
                                  8

                                  9
                                        of this paragraph in the Complaint by asserting his Fifth Amendment privilege

                                  10    against self-incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                              6.     Defendant has no duty to provide a response as to whether this
                                  12

                                  13    allegation is true or correct because it calls for a legal conclusion and the allegations

                                  14    are conclusions of law. To the extent that Defendant might be deemed to be required
                                  15
                                        to provide a response to this allegation, Defendant hereby responds to the allegations
                                  16

                                  17    of this paragraph in the Complaint by asserting his Fifth Amendment privilege
                                  18    against self-incrimination.
                                  19
                                              7.     Defendant has no duty to provide a response as to whether this
                                  20

                                  21    allegation is true or false because it calls for a legal conclusion.
                                  22
                                         1
                                  23
                                                Hereinafter, and in order to conserve space, the entire response in this
                                                Paragraph 4 shall hereinafter be incorporated by reference into each
                                  24            response, as though fully set forth therein, and shall be referred by the
                                  25
                                                following shorthand: “Defendant hereby responds to the allegations of this
                                                paragraph in the Complaint by asserting his Fifth Amendment privilege
                                  26            against self-incrimination.”
                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                         7
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 8 of 42 Page ID #:536




                                  1
                                                                            PARTIES

                                  2           8.    To the extent that Defendant might be deemed to be required to provide
                                  3
                                        a response to this allegation, Defendant hereby responds to the allegations of this
                                  4

                                  5
                                        paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  6     incrimination.
                                  7
                                              9.    To the extent that Defendant might be deemed to be required to provide
                                  8

                                  9
                                        a response to this allegation, Defendant hereby responds to the allegations of this

                                  10    paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                        incrimination.
                                  12

                                  13          10.   To the extent that Defendant might be deemed to be required to provide

                                  14    a response to this allegation, Defendant hereby responds to the allegations of this
                                  15
                                        paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  16

                                  17    incrimination.
                                  18          11.   To the extent that Defendant might be deemed to be required to provide
                                  19
                                        a response to this allegation, Defendant hereby responds to the allegations of this
                                  20

                                  21    paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  22    incrimination.
                                  23
                                              12.   To the extent that Defendant might be deemed to be required to provide
                                  24

                                  25    a response to this allegation, Defendant hereby responds to the allegations of this
                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                         8
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 9 of 42 Page ID #:537




                                  1
                                        paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  2     incrimination.
                                  3
                                              13.    To the extent that Defendant might be deemed to be required to provide
                                  4

                                  5
                                        a response to this allegation, Defendant hereby responds to the allegations of this

                                  6     paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  7
                                        incrimination.
                                  8

                                  9
                                              14.    To the extent that Defendant might be deemed to be required to provide

                                  10    a response to this allegation, Defendant hereby responds to the allegations of this
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                        paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  12

                                  13    incrimination.

                                  14          15.    To the extent that Defendant might be deemed to be required to provide
                                  15
                                        a response to this allegation, Defendant hereby responds to the allegations of this
                                  16

                                  17    paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  18    incrimination.
                                  19
                                                                  JURISDICTION AND VENUE
                                  20

                                  21          16.    Defendant has no duty to provide a response as to whether this
                                  22    allegation is true or false because it calls for a legal conclusion.
                                  23
                                              17.    Defendant has no duty to provide a response as to whether this
                                  24

                                  25    allegation is true or false because it calls for a legal conclusion.
                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                         9
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 10 of 42 Page ID #:538




                                  1
                                               18.    Defendant has no duty to provide a response as to whether this

                                  2      allegation is true or false because it calls for a legal conclusion.
                                  3
                                                          FACTS COMMON TO ALL CLASS MEMBERS
                                  4

                                  5
                                               19.    To the extent that Defendant might be deemed to be required to provide

                                  6      a response to this allegation, Defendant hereby responds to the allegations of this
                                  7
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  8

                                  9
                                         incrimination.

                                  10           20.    To the extent that Defendant might be deemed to be required to provide
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         a response to this allegation, Defendant hereby responds to the allegations of this
                                  12

                                  13     paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  14     incrimination.
                                  15
                                               21.    To the extent that Defendant might be deemed to be required to provide
                                  16

                                  17     a response to this allegation, Defendant hereby responds to the allegations of this
                                  18     paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  19
                                         incrimination.
                                  20

                                  21           22.    To the extent that Defendant might be deemed to be required to provide
                                  22     a response to this allegation, Defendant hereby responds to the allegations of this
                                  23
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  24

                                  25     incrimination.
                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        10
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 11 of 42 Page ID #:539




                                  1
                                               23.   To the extent that Defendant might be deemed to be required to provide

                                  2      a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                         incrimination.

                                  6            24.   To the extent that Defendant might be deemed to be required to provide
                                  7
                                         a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10     incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                               25.   To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13     a response to this allegation, Defendant hereby responds to the allegations of this

                                  14     paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                         incrimination.
                                  16

                                  17           26.   To the extent that Defendant might be deemed to be required to provide
                                  18     a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21     incrimination.
                                  22           27.   To the extent that Defendant might be deemed to be required to provide
                                  23
                                         a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25

                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        11
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 12 of 42 Page ID #:540




                                  1
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  2      incrimination.
                                  3
                                               28.   To the extent that Defendant might be deemed to be required to provide
                                  4

                                  5
                                         a response to this allegation, Defendant hereby responds to the allegations of this

                                  6      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  7
                                         incrimination.
                                  8

                                  9
                                               29.   To the extent that Defendant might be deemed to be required to provide

                                  10     a response to this allegation, Defendant hereby responds to the allegations of this
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  12

                                  13     incrimination.

                                  14           30.   To the extent that Defendant might be deemed to be required to provide
                                  15
                                         a response to this allegation, Defendant hereby responds to the allegations of this
                                  16

                                  17     paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  18     incrimination.
                                  19
                                               31.   To the extent that Defendant might be deemed to be required to provide
                                  20

                                  21     a response to this allegation, Defendant hereby responds to the allegations of this
                                  22     paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  23
                                         incrimination.
                                  24

                                  25

                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        12
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 13 of 42 Page ID #:541




                                  1
                                               32.   To the extent that Defendant might be deemed to be required to provide

                                  2      a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                         incrimination.

                                  6            33.   To the extent that Defendant might be deemed to be required to provide
                                  7
                                         a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10     incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                               34.   To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13     a response to this allegation, Defendant hereby responds to the allegations of this

                                  14     paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                         incrimination.
                                  16

                                  17           35.   To the extent that Defendant might be deemed to be required to provide
                                  18     a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21     incrimination.
                                  22           36.   To the extent that Defendant might be deemed to be required to provide
                                  23
                                         a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25

                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        13
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 14 of 42 Page ID #:542




                                  1
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  2      incrimination.
                                  3
                                               37.   To the extent that Defendant might be deemed to be required to provide
                                  4

                                  5
                                         a response to this allegation, Defendant hereby responds to the allegations of this

                                  6      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  7
                                         incrimination.
                                  8

                                  9
                                               38.   To the extent that Defendant might be deemed to be required to provide

                                  10     a response to this allegation, Defendant hereby responds to the allegations of this
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  12

                                  13     incrimination.

                                  14           39.   To the extent that Defendant might be deemed to be required to provide
                                  15
                                         a response to this allegation, Defendant hereby responds to the allegations of this
                                  16

                                  17     paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  18     incrimination.
                                  19
                                               40.   To the extent that Defendant might be deemed to be required to provide
                                  20

                                  21     a response to this allegation, Defendant hereby responds to the allegations of this
                                  22     paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  23
                                         incrimination.
                                  24

                                  25

                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        14
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 15 of 42 Page ID #:543




                                  1
                                               41.   To the extent that Defendant might be deemed to be required to provide

                                  2      a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                         incrimination.

                                  6            42.   To the extent that Defendant might be deemed to be required to provide
                                  7
                                         a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10     incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                               43.   To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13     a response to this allegation, Defendant hereby responds to the allegations of this

                                  14     paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                         incrimination.
                                  16

                                  17           44.   To the extent that Defendant might be deemed to be required to provide
                                  18     a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21     incrimination.
                                  22           45.   To the extent that Defendant might be deemed to be required to provide
                                  23
                                         a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25

                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        15
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 16 of 42 Page ID #:544




                                  1
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  2      incrimination.
                                  3
                                               46.   To the extent that Defendant might be deemed to be required to provide
                                  4

                                  5
                                         a response to this allegation, Defendant hereby responds to the allegations of this

                                  6      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  7
                                         incrimination.
                                  8

                                  9
                                               47.   To the extent that Defendant might be deemed to be required to provide

                                  10     a response to this allegation, Defendant hereby responds to the allegations of this
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  12

                                  13     incrimination.

                                  14           48.   To the extent that Defendant might be deemed to be required to provide
                                  15
                                         a response to this allegation, Defendant hereby responds to the allegations of this
                                  16

                                  17     paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  18     incrimination.
                                  19
                                               49.   To the extent that Defendant might be deemed to be required to provide
                                  20

                                  21     a response to this allegation, Defendant hereby responds to the allegations of this
                                  22     paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  23
                                         incrimination.
                                  24

                                  25

                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        16
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 17 of 42 Page ID #:545




                                  1
                                               50.   To the extent that Defendant might be deemed to be required to provide

                                  2      a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                         incrimination.

                                  6            51.   To the extent that Defendant might be deemed to be required to provide
                                  7
                                         a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10     incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                               52.   To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13     a response to this allegation, Defendant hereby responds to the allegations of this

                                  14     paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                         incrimination.
                                  16

                                  17           53.   To the extent that Defendant might be deemed to be required to provide
                                  18     a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21     incrimination.
                                  22           54.   To the extent that Defendant might be deemed to be required to provide
                                  23
                                         a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25

                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        17
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 18 of 42 Page ID #:546




                                  1
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  2      incrimination.
                                  3
                                               55.   To the extent that Defendant might be deemed to be required to provide
                                  4

                                  5
                                         a response to this allegation, Defendant hereby responds to the allegations of this

                                  6      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  7
                                         incrimination.
                                  8

                                  9
                                               56.   To the extent that Defendant might be deemed to be required to provide

                                  10     a response to this allegation, Defendant hereby responds to the allegations of this
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  12

                                  13     incrimination.

                                  14           57.   To the extent that Defendant might be deemed to be required to provide
                                  15
                                         a response to this allegation, Defendant hereby responds to the allegations of this
                                  16

                                  17     paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  18     incrimination.
                                  19
                                                               FACTS SPECIFIC TO PLAINTIFF
                                  20

                                  21           58.   To the extent that Defendant might be deemed to be required to provide
                                  22     a response to this allegation, Defendant hereby responds to the allegations of this
                                  23
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  24

                                  25     incrimination.
                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        18
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 19 of 42 Page ID #:547




                                  1
                                               59.   To the extent that Defendant might be deemed to be required to provide

                                  2      a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                         incrimination.

                                  6            60.   To the extent that Defendant might be deemed to be required to provide
                                  7
                                         a response to this allegation, Defendant hereby responds to the allegations of this
                                  8

                                  9
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  10     incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                               61.   To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13     a response to this allegation, Defendant hereby responds to the allegations of this

                                  14     paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                         incrimination.
                                  16

                                  17           62.   To the extent that Defendant might be deemed to be required to provide
                                  18     a response to this allegation, Defendant hereby responds to the allegations of this
                                  19
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  20

                                  21     incrimination.
                                  22           63.   To the extent that Defendant might be deemed to be required to provide
                                  23
                                         a response to this allegation, Defendant hereby responds to the allegations of this
                                  24

                                  25

                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        19
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 20 of 42 Page ID #:548




                                  1
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-

                                  2      incrimination.
                                  3
                                               64.    To the extent that Defendant might be deemed to be required to provide
                                  4

                                  5
                                         a response to this allegation, Defendant hereby responds to the allegations of this

                                  6      paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  7
                                         incrimination.
                                  8

                                  9
                                               65.    To the extent that Defendant might be deemed to be required to provide

                                  10     a response to this allegation, Defendant hereby responds to the allegations of this
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  12

                                  13     incrimination.

                                  14           66.    To the extent that Defendant might be deemed to be required to provide
                                  15
                                         a response to this allegation, Defendant hereby responds to the allegations of this
                                  16

                                  17     paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  18     incrimination.
                                  19
                                                                 CLASS ACTION ALLEGATIONS
                                  20

                                  21           67.    Defendant has no duty to provide a response as to whether this
                                  22     allegation is true or false because it calls for Defendant to determine plaintiff’s
                                  23
                                         motives in alleging this allegation and filing this action. Defendant has no duty to
                                  24

                                  25     provide a response as to whether this allegation is true or false because it calls for a
                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        20
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 21 of 42 Page ID #:549




                                  1
                                         legal conclusion and the allegations are conclusions of law. To the extent that

                                  2      Defendant might be deemed to be required to provide a response to this allegation,
                                  3
                                         Defendant hereby responds to the allegations of this paragraph in the Complaint by
                                  4

                                  5
                                         asserting his Fifth Amendment privilege against self-incrimination.

                                  6            68.    Defendant has no duty to provide a response as to whether this
                                  7
                                         allegation is true or false because it calls for Defendant to determine plaintiff’s
                                  8

                                  9
                                         motives in alleging this allegation and filing this action. Defendant has no duty to

                                  10     provide a response as to whether this allegation is true or false because it calls for a
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         legal conclusion and the allegations are conclusions of law. To the extent that
                                  12

                                  13     Defendant might be deemed to be required to provide a response to this allegation,

                                  14     Defendant hereby responds to the allegations of this paragraph in the Complaint by
                                  15
                                         asserting his Fifth Amendment privilege against self-incrimination.
                                  16

                                  17           69.    Defendant has no duty to provide a response as to whether this
                                  18     allegation is true or false because it calls for Defendant to determine plaintiff’s
                                  19
                                         motives in alleging this allegation and filing this action. Defendant has no duty to
                                  20

                                  21     provide a response as to whether this allegation is true or false because it calls for a
                                  22     legal conclusion and the allegations are conclusions of law. To the extent that
                                  23
                                         Defendant might be deemed to be required to provide a response to this allegation,
                                  24

                                  25

                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        21
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 22 of 42 Page ID #:550




                                  1
                                         Defendant hereby responds to the allegations of this paragraph in the Complaint by

                                  2      asserting his Fifth Amendment privilege against self-incrimination.
                                  3
                                               70.    Defendant has no duty to provide a response as to whether this
                                  4

                                  5
                                         allegation is true or false because it calls for Defendant to determine plaintiff’s

                                  6      motives in alleging this allegation and filing this action. Defendant has no duty to
                                  7
                                         provide a response as to whether this allegation is true or false because it calls for a
                                  8

                                  9
                                         legal conclusion and the allegations are conclusions of law. To the extent that

                                  10     Defendant might be deemed to be required to provide a response to this allegation,
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         Defendant hereby responds to the allegations of this paragraph in the Complaint by
                                  12

                                  13     asserting his Fifth Amendment privilege against self-incrimination.

                                  14           71.    Defendant has no duty to provide a response as to whether this
                                  15
                                         allegation is true or false because it calls for Defendant to determine plaintiff’s
                                  16

                                  17     motives in alleging this allegation and filing this action. Defendant has no duty to
                                  18     provide a response as to whether this allegation is true or false because it calls for a
                                  19
                                         legal conclusion and the allegations are conclusions of law. To the extent that
                                  20

                                  21     Defendant might be deemed to be required to provide a response to this allegation,
                                  22     Defendant hereby responds to the allegations of this paragraph in the Complaint by
                                  23
                                         asserting his Fifth Amendment privilege against self-incrimination.
                                  24

                                  25

                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        22
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 23 of 42 Page ID #:551




                                  1
                                               72.    Defendant has no duty to provide a response as to whether this

                                  2      allegation is true or false because it calls for Defendant to determine plaintiff’s
                                  3
                                         motives in alleging this allegation and filing this action. Defendant has no duty to
                                  4

                                  5
                                         provide a response as to whether this allegation is true or false because it calls for a

                                  6      legal conclusion and the allegations are conclusions of law. To the extent that
                                  7
                                         Defendant might be deemed to be required to provide a response to this allegation,
                                  8

                                  9
                                         Defendant hereby responds to the allegations of this paragraph in the Complaint by

                                  10     asserting his Fifth Amendment privilege against self-incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                               73.    Defendant has no duty to provide a response as to whether this
                                  12

                                  13     allegation is true or false because it calls for Defendant to determine plaintiff’s

                                  14     motives in alleging this allegation and filing this action. Defendant has no duty to
                                  15
                                         provide a response as to whether this allegation is true or false because it calls for a
                                  16

                                  17     legal conclusion and the allegations are conclusions of law. To the extent that
                                  18     Defendant might be deemed to be required to provide a response to this allegation,
                                  19
                                         Defendant hereby responds to the allegations of this paragraph in the Complaint by
                                  20

                                  21     asserting his Fifth Amendment privilege against self-incrimination.
                                  22           74.    Defendant has no duty to provide a response as to whether this
                                  23
                                         allegation is true or false because it calls for Defendant to determine plaintiff’s
                                  24

                                  25     motives in alleging this allegation and filing this action. Defendant has no duty to
                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        23
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 24 of 42 Page ID #:552




                                  1
                                         provide a response as to whether this allegation is true or false because it calls for a

                                  2      legal conclusion and the allegations are conclusions of law. To the extent that
                                  3
                                         Defendant might be deemed to be required to provide a response to this allegation,
                                  4

                                  5
                                         Defendant hereby responds to the allegations of this paragraph in the Complaint by

                                  6      asserting his Fifth Amendment privilege against self-incrimination.
                                  7
                                               75.    Defendant has no duty to provide a response as to whether this
                                  8

                                  9
                                         allegation is true or false because it calls for Defendant to determine plaintiff’s

                                  10     motives in alleging this allegation and filing this action. Defendant has no duty to
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         provide a response as to whether this allegation is true or false because it calls for a
                                  12

                                  13     legal conclusion and the allegations are conclusions of law. To the extent that

                                  14     Defendant might be deemed to be required to provide a response to this allegation,
                                  15
                                         Defendant hereby responds to the allegations of this paragraph in the Complaint by
                                  16

                                  17     asserting his Fifth Amendment privilege against self-incrimination.
                                  18                                   FIRST CAUSE OF ACTION
                                  19                               Violation of 15 U.S.C. § 1681b, et seq.
                                                                   (On Behalf of Plaintiff and the Class)
                                  20

                                  21           76.    The responses set forth in Paragraphs 1 to 75 are incorporated here by
                                  22     reference, as though fully set forth herein.
                                  23
                                               77.    Defendant has no duty to provide a response as to whether this
                                  24

                                  25     allegation is true or false because it calls for a legal conclusion.
                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        24
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 25 of 42 Page ID #:553




                                  1
                                               78.    To the extent that Defendant might be deemed to be required to provide

                                  2      a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                         incrimination.

                                  6            79.    Defendant has no duty to provide a response as to whether this
                                  7
                                         allegation is true or false because it calls for a legal conclusion and the allegations
                                  8

                                  9
                                         are conclusions of law. To the extent that Defendant might be deemed to be required

                                  10     to provide a response to this allegation, Defendant hereby responds to the allegations
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         of this paragraph in the Complaint by asserting his Fifth Amendment privilege
                                  12

                                  13     against self-incrimination.

                                  14           80.    To the extent that Defendant might be deemed to be required to provide
                                  15
                                         a response to this allegation, Defendant hereby responds to the allegations of this
                                  16

                                  17     paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  18     incrimination.
                                  19
                                               81.    Defendant has no duty to provide a response as to whether this
                                  20

                                  21     allegation is true or false because it calls for a legal conclusion and the allegations
                                  22     are conclusions of law. To the extent that Defendant might be deemed to be required
                                  23
                                         to provide a response to this allegation, Defendant hereby responds to the allegations
                                  24

                                  25

                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        25
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 26 of 42 Page ID #:554




                                  1
                                         of this paragraph in the Complaint by asserting his Fifth Amendment privilege

                                  2      against self-incrimination.
                                  3
                                               82.    Defendant has no duty to provide a response as to whether this
                                  4

                                  5
                                         allegation is true or false because it calls for a legal conclusion and the allegations

                                  6      are conclusions of law. To the extent that Defendant might be deemed to be required
                                  7
                                         to provide a response to this allegation, Defendant hereby responds to the allegations
                                  8

                                  9
                                         of this paragraph in the Complaint by asserting his Fifth Amendment privilege

                                  10     against self-incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                               83.    To the extent that Defendant might be deemed to be required to provide
                                  12

                                  13     a response to this allegation, Defendant hereby responds to the allegations of this

                                  14     paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  15
                                         incrimination.
                                  16

                                  17           84.    Defendant has no duty to provide a response as to whether this
                                  18     allegation is true or false because it calls for a legal conclusion and the allegations
                                  19
                                         are conclusions of law. To the extent that Defendant might be deemed to be required
                                  20

                                  21     to provide a response to this allegation, Defendant hereby responds to the allegations
                                  22     of this paragraph in the Complaint by asserting his Fifth Amendment privilege
                                  23
                                         against self-incrimination.
                                  24

                                  25

                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        26
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 27 of 42 Page ID #:555




                                  1
                                               85.    Defendant has no duty to provide a response as to whether this

                                  2      allegation is true or false because it calls for a legal conclusion and the allegations
                                  3
                                         are conclusions of law. To the extent that Defendant might be deemed to be required
                                  4

                                  5
                                         to provide a response to this allegation, Defendant hereby responds to the allegations

                                  6      of this paragraph in the Complaint by asserting his Fifth Amendment privilege
                                  7
                                         against self-incrimination.
                                  8

                                  9
                                               86.    Defendant has no duty to provide a response as to whether this

                                  10     allegation is true or false because it calls for a legal conclusion and the allegations
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         are conclusions of law. To the extent that Defendant might be deemed to be required
                                  12

                                  13     to provide a response to this allegation, Defendant hereby responds to the allegations

                                  14     of this paragraph in the Complaint by asserting his Fifth Amendment privilege
                                  15
                                         against self-incrimination.
                                  16

                                  17           87.    Defendant has no duty to provide a response as to whether this
                                  18     allegation is true or false because it calls for Defendant to determine plaintiff’s
                                  19
                                         motives in alleging this allegation and filing this action. Defendant has no duty to
                                  20

                                  21     provide a response as to whether this allegation is true or false because it calls for a
                                  22     legal conclusion and the allegations are conclusions of law. To the extent that
                                  23
                                         Defendant might be deemed to be required to provide a response to this allegation,
                                  24

                                  25

                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        27
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 28 of 42 Page ID #:556




                                  1
                                         Defendant hereby responds to the allegations of this paragraph in the Complaint by

                                  2      asserting his Fifth Amendment privilege against self-incrimination.
                                  3
                                                                    SECOND CAUSE OF ACTION
                                  4                        Violation of Cal. Bus. & Prof. Code § 17200, et seq.
                                  5
                                                                  (On Behalf of Plaintiff and the Class)

                                  6            88.    The responses set forth in Paragraphs 1 to 87 are incorporated here by
                                  7
                                         reference, as though fully set forth herein.
                                  8

                                  9
                                               89.    Defendant has no duty to provide a response as to whether this

                                  10     allegation is true or false because it calls for a legal conclusion and the allegations
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         are conclusions of law. To the extent that Defendant might be deemed to be required
                                  12

                                  13     to provide a response to this allegation, Defendant hereby responds to the allegations

                                  14     of this paragraph in the Complaint by asserting his Fifth Amendment privilege
                                  15
                                         against self-incrimination.
                                  16

                                  17           90.    Defendant has no duty to provide a response as to whether this
                                  18     allegation is true or false because it calls for a legal conclusion and the allegations
                                  19
                                         are conclusions of law. To the extent that Defendant might be deemed to be required
                                  20

                                  21     to provide a response to this allegation, Defendant hereby responds to the allegations
                                  22     of this paragraph in the Complaint by asserting his Fifth Amendment privilege
                                  23
                                         against self-incrimination.
                                  24

                                  25

                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        28
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 29 of 42 Page ID #:557




                                  1
                                               91.    To the extent that Defendant might be deemed to be required to provide

                                  2      a response to this allegation, Defendant hereby responds to the allegations of this
                                  3
                                         paragraph in the Complaint by asserting his Fifth Amendment privilege against self-
                                  4

                                  5
                                         incrimination.

                                  6            92.    Defendant has no duty to provide a response as to whether this
                                  7
                                         allegation is true or false because it calls for a legal conclusion and the allegations
                                  8

                                  9
                                         are conclusions of law. To the extent that Defendant might be deemed to be required

                                  10     to provide a response to this allegation, Defendant hereby responds to the allegations
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         of this paragraph in the Complaint by asserting his Fifth Amendment privilege
                                  12

                                  13     against self-incrimination.

                                  14           93.    Defendant has no duty to provide a response as to whether this
                                  15
                                         allegation is true or false because it calls for a legal conclusion and the allegations
                                  16

                                  17     are conclusions of law. To the extent that Defendant might be deemed to be required
                                  18     to provide a response to this allegation, Defendant hereby responds to the allegations
                                  19
                                         of this paragraph in the Complaint by asserting his Fifth Amendment privilege
                                  20

                                  21     against self-incrimination.
                                  22                 RESPONSE TO PRAYER FOR RELIEF IN COMPLAINT
                                  23
                                               A.     Defendant has no duty to provide a response as to whether this
                                  24

                                  25     allegation is true or false because it calls for a legal conclusion and the allegations
                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        29
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 30 of 42 Page ID #:558




                                  1
                                         are conclusions of law. To the extent that Defendant might be deemed to be required

                                  2      to provide a response to this allegation, Defendant hereby responds to the allegations
                                  3
                                         of this paragraph in the Complaint by asserting his Fifth Amendment privilege
                                  4

                                  5
                                         against self-incrimination.

                                  6            B.     Defendant has no duty to provide a response as to whether this
                                  7
                                         allegation is true or false because it calls for a legal conclusion and the allegations
                                  8

                                  9
                                         are conclusions of law. To the extent that Defendant might be deemed to be required

                                  10     to provide a response to this allegation, Defendant hereby responds to the allegations
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         of this paragraph in the Complaint by asserting his Fifth Amendment privilege
                                  12

                                  13     against self-incrimination.

                                  14           C.     Defendant has no duty to provide a response as to whether this
                                  15
                                         allegation is true or false because it calls for a legal conclusion and the allegations
                                  16

                                  17     are conclusions of law. To the extent that Defendant might be deemed to be required
                                  18     to provide a response to this allegation, Defendant hereby responds to the allegations
                                  19
                                         of this paragraph in the Complaint by asserting his Fifth Amendment privilege
                                  20

                                  21     against self-incrimination.
                                  22           D.     Defendant has no duty to provide a response as to whether this
                                  23
                                         allegation is true or false because it calls for a legal conclusion and the allegations
                                  24

                                  25     are conclusions of law. To the extent that Defendant might be deemed to be required
                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        30
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 31 of 42 Page ID #:559




                                  1
                                         to provide a response to this allegation, Defendant hereby responds to the allegations

                                  2      of this paragraph in the Complaint by asserting his Fifth Amendment privilege
                                  3
                                         against self-incrimination.
                                  4

                                  5
                                               E.     Defendant has no duty to provide a response as to whether this

                                  6      allegation is true or false because it calls for a legal conclusion and the allegations
                                  7
                                         are conclusions of law. To the extent that Defendant might be deemed to be required
                                  8

                                  9
                                         to provide a response to this allegation, Defendant hereby responds to the allegations

                                  10     of this paragraph in the Complaint by asserting his Fifth Amendment privilege
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         against self-incrimination.
                                  12

                                  13           F.     Defendant has no duty to provide a response as to whether this

                                  14     allegation is true or false because it calls for a legal conclusion and the allegations
                                  15
                                         are conclusions of law. To the extent that Defendant might be deemed to be required
                                  16

                                  17     to provide a response to this allegation, Defendant hereby responds to the allegations
                                  18     of this paragraph in the Complaint by asserting his Fifth Amendment privilege
                                  19
                                         against self-incrimination.
                                  20

                                  21           G.     Defendant has no duty to provide a response as to whether this
                                  22     allegation is true or false because it calls for a legal conclusion and the allegations
                                  23
                                         are conclusions of law. To the extent that Defendant might be deemed to be required
                                  24

                                  25     to provide a response to this allegation, Defendant hereby responds to the allegations
                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        31
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 32 of 42 Page ID #:560




                                  1
                                         of this paragraph in the Complaint by asserting his Fifth Amendment privilege

                                  2      against self-incrimination.
                                  3
                                               H.     Defendant has no duty to provide a response as to whether this
                                  4

                                  5
                                         allegation is true or false because it calls for a legal conclusion and the allegations

                                  6      are conclusions of law. To the extent that Defendant might be deemed to be required
                                  7
                                         to provide a response to this allegation, Defendant hereby responds to the allegations
                                  8

                                  9
                                         of this paragraph in the Complaint by asserting his Fifth Amendment privilege

                                  10     against self-incrimination.
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                               I.     Defendant has no duty to provide a response as to whether this
                                  12

                                  13     allegation is true or false because it calls for a legal conclusion and the allegations

                                  14     are conclusions of law. To the extent that Defendant might be deemed to be required
                                  15
                                         to provide a response to this allegation, Defendant hereby responds to the allegations
                                  16

                                  17     of this paragraph in the Complaint by asserting his Fifth Amendment privilege
                                  18     against self-incrimination.
                                  19
                                                            AFFIRMATIVE OR OTHER DEFENSES
                                  20

                                  21           Without waiving his Fifth Amendment privilege against self-incrimination
                                  22     and without assuming any burden of proof not otherwise legally assigned to him,
                                  23
                                         and for the purpose of preserving their assert in motions and at trial, Defendant
                                  24

                                  25

                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        32
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 33 of 42 Page ID #:561




                                  1
                                         alleges the following separate and additional defenses to the Complaint brought

                                  2      against him:
                                  3
                                                                FIRST AFFIRMATIVE DEFENSE
                                  4               (Failure to State a Claim Upon Which Relief Can Be Granted)
                                  5
                                               The Complaint, and each purported cause of action asserted therein, fail to
                                  6

                                  7
                                         state a claim upon which relief can be granted. Among other deficiencies in the

                                  8      Complaint, the conduct alleged is not regulated or prohibited by FCRA or UCL.
                                  9
                                                               SECOND AFFIRMATIVE DEFENSE
                                  10                                 (Lack of Standing)
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                               This Court does not have jurisdiction over this case under Article III and
                                  12

                                  13     plaintiff lacks standing to maintain this action because, for example, Plaintiff has not

                                  14     suffered a sufficient injury in fact from the conduct alleged in the Complaint.
                                  15
                                                                THIRD AFFIRMATIVE DEFENSE
                                  16                                      (Consent)
                                  17
                                               Upon information and belief, Defendant alleges that every person who signs
                                  18

                                  19     up for and accepts terms of service complained about in the Complaint thereby
                                  20     consents to the conduct alleged in the Complaint. Upon information and belief,
                                  21
                                         Defendant alleges that Plaintiff and members of the asserted putative class so
                                  22

                                  23     consented to the conduct alleged in the Complaint. Further, upon information and
                                  24
                                         belief, Defendant alleges that Plaintiff and members of the asserted putative class
                                  25
                                         consented to the conduct alleged in the Complaint because they continued using the
                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        33
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 34 of 42 Page ID #:562




                                  1
                                         complained of services. Therefore, upon information and belief, Defendant alleges

                                  2      that each of the claims asserted by Plaintiff is barred because Plaintiff and members
                                  3
                                         of the asserted putative class consented to the activities of which they now complain.
                                  4

                                  5
                                                              FOURTH AFFIRMATIVE DEFENSE
                                                                   (Unconstitutionality)
                                  6

                                  7
                                               Defendant alleges as an affirmative defense that FCRA and/or UCL is

                                  8      unconstitutional as Plaintiff seeks to have it applied in this case because its
                                  9
                                         application would violate Article I, Section 8, the dormant Commerce Clause, and/or
                                  10

                                  11     the Due Process Clause of the Fifth Amendment.
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12                            FIFTH AFFIRMATIVE DEFENSE
                                  13                                      (Laches)

                                  14           Upon information and belief, Defendant alleges that the Complaint and each
                                  15
                                         purported cause of action asserted therein are barred by the doctrine of laches if, for
                                  16

                                  17     example, Plaintiff and/or members of the asserted putative class unreasonably
                                  18     delayed before pursuing their purported rights.
                                  19
                                                                SIXTH AFFIRMATIVE DEFENSE
                                  20                                      (Release)
                                  21
                                               Upon information and belief, Defendant alleges that by virtue of who signs up
                                  22

                                  23     for and accepts terms of service complained about in the Complaint released
                                  24
                                         Defendant from liability for the conduct of which Plaintiffs now complain. Upon
                                  25
                                         information and belief, Defendant further alleges that the Complaint and each
                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        34
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 35 of 42 Page ID #:563




                                  1
                                         purported cause of action asserted therein are thus barred by a release of those

                                  2      claims.
                                  3
                                                               SEVENTH AFFIRMATIVE DEFENSE
                                  4                               (Failure to Mitigate Damages)
                                  5
                                                 Plaintiff and/or members of the asserted putative class failed to mitigate the
                                  6

                                  7
                                         alleged damages, and to the extent of such failure to mitigate, any damages awarded

                                  8      to Plaintiff and/or members of the asserted putative class should be reduced
                                  9
                                         accordingly. Upon information and belief, Defendant alleges that, among other
                                  10

                                  11     things, Plaintiff and members of the asserted putative class failed to mitigate any
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12     damages by continuing to use the service complained about in the Complaint.
                                  13
                                                                EIGHTH AFFIRMATIVE DEFENSE
                                  14                                   (Unclean Hands)
                                  15
                                                 Upon information and belief, Defendant alleges that Plaintiff and members of
                                  16

                                  17     the asserted putative class consented to and, in some cases, participated in and
                                  18     utilized the services of which they now complain. Upon information and belief,
                                  19
                                         Defendant alleges that the Complaint and each purported cause of action alleged
                                  20

                                  21     therein are thus barred, in whole or in part, by the doctrine of unclean hands.
                                  22     /////
                                  23
                                         /////
                                  24

                                  25     /////
                                  26

                                  27      ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                  AND DEMAND FOR JURY TRIAL
                                  28                                         35
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 36 of 42 Page ID #:564




                                  1
                                                                NINTH AFFIRMATIVE DEFENSE
                                                                      (Lack of Causation)
                                  2

                                  3
                                               The Complaint and each purported cause of action alleged therein are barred

                                  4      to the extent that Defendant’s conduct was not the actual or proximate cause of any
                                  5
                                         loss suffered by Plaintiff and/or members of the asserted putative class.
                                  6

                                  7
                                                                TENTH AFFIRMATIVE DEFENSE
                                                                    (Statute of Limitations)
                                  8

                                  9
                                               No damages or other relief can be recovered by Plaintiff and/or members of

                                  10     the asserted putative class to the extent the Complaint and each purported cause of
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         action alleged therein are barred, in whole or in part, by an applicable statutory,
                                  12

                                  13     contract provision, and/or other applicable statute of limitations. Upon information

                                  14     and belief, Defendant alleges that Plaintiffs and/or members of the asserted putative
                                  15
                                         class failed to bring their causes of action with respect to certain of the alleged
                                  16

                                  17     violations within the periods required by the statutes of limitations.
                                  18                         ELEVENTH AFFIRMATIVE DEFENSE
                                  19                                    (Waiver)
                                  20           Upon information and belief, Defendant alleges that Plaintiff and members of
                                  21
                                         the asserted putative class consented to and, in some cases, participated in use of the
                                  22

                                  23     service complained about in the Complaint. Defendant further alleges that the
                                  24
                                         Complaint and each purported cause of action alleged therein are thus barred, in
                                  25
                                         whole or in part, by the doctrine of waiver.
                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        36
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 37 of 42 Page ID #:565




                                  1
                                                             TWELFTH AFFIRMATIVE DEFENSE
                                                              (Intervening Acts And/Or Omissions)
                                  2

                                  3
                                               Defendant alleges that all or part of the damages alleged in the Complaint

                                  4      were caused by the acts and/or omissions of other persons or entities (including,
                                  5
                                         without limitation, acts and/or omissions of Plaintiff and/or members of the asserted
                                  6

                                  7
                                         putative class and/or persons who acted on their behalf), for whose conduct

                                  8      Defendant is not legally responsible, which intervened between the alleged acts
                                  9
                                         and/or omissions of Defendant and the alleged damages of Plaintiff and/or members
                                  10

                                  11     of the asserted putative class. The alleged damages, if any, are therefore not
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12     recoverable from Defendant. In the alternative, any damages which Plaintiff and/or
                                  13
                                         members of the asserted putative class may be entitled to recover against Defendant
                                  14

                                  15     must be reduced to the extent that such damages are attributable to persons or entities

                                  16     other than Defendant.
                                  17
                                                           THIRTEENTH AFFIRMATIVE DEFENSE
                                  18                            (Comparative Fault or Offset)
                                  19
                                               Defendant alleges that all or part of the damages alleged in the Complaint
                                  20

                                  21     were caused by the acts and/or omissions of other persons or entities (including,
                                  22     without limitation, acts and/or omissions of Plaintiff and/or members of the asserted
                                  23
                                         putative class and/or persons who acted on their behalf), for whose conduct
                                  24

                                  25     Defendant is not legally responsible. Therefore, if Plaintiff and/or members of the
                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        37
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 38 of 42 Page ID #:566




                                  1
                                         asserted putative class are found to be entitled to recover any of the alleged damages,

                                  2      Defendant’s share thereof must be apportioned or reduced to the extent that such
                                  3
                                         damages are attributable to persons or entities other than Defendant.
                                  4

                                  5
                                                            FOURTEENTH AFFIRMATIVE DEFENSE
                                                                  (No Ascertainable Class)
                                  6

                                  7
                                                 Defendant alleges as an affirmative defense that the putative class asserted in

                                  8      the Complaint is inappropriate for class certification because there is no
                                  9
                                         ascertainable class.
                                  10

                                  11                            FIFTEENTH AFFIRMATIVE DEFENSE
LEPISCOPO & ASSOCIATES LAW FIRM




                                                                          (Numerosity)
                                  12

                                  13             Defendant alleges as an affirmative defense that the putative class asserted in

                                  14     the Complaint is inappropriate for class certification because the class is not so
                                  15
                                         numerous that joinder of all members is impracticable.
                                  16

                                  17                          SIXTEENTH AFFIRMATIVE DEFENSE
                                                                       (Predominance)
                                  18

                                  19             Defendant alleges as an affirmative defense that the putative class asserted in
                                  20     the Complaint is inappropriate for class certification because common issues of law
                                  21
                                         and fact do not predominate over individual issues.
                                  22

                                  23     /////
                                  24
                                         /////
                                  25
                                         /////
                                  26

                                  27      ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                  AND DEMAND FOR JURY TRIAL
                                  28                                         38
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 39 of 42 Page ID #:567




                                  1
                                                       SEVENTEENTH AFFIRMATIVE DEFENSE
                                               (No Community of Interest – Common Questions of Law and Fact)
                                  2

                                  3
                                               Defendant alleges as an affirmative defense that the putative class asserted in

                                  4      the Complaint is inappropriate for class certification because there is no well-defined
                                  5
                                         community of interest in or commonality between the questions of law and fact
                                  6

                                  7
                                         involved in this putative class action.

                                  8                        EIGHTEENTH AFFIRMATIVE DEFENSE
                                  9
                                                                      (Typicality)

                                  10           Defendant alleges as an affirmative defense that the putative class asserted in
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         the Complaint is inappropriate for class certification because Plaintiff’s claims are
                                  12

                                  13     not typical of the claims of other members of the asserted putative class.

                                  14                        NINETEENTH AFFIRMATIVE DEFENSE
                                  15                                  (Superiority)

                                  16           Defendant alleges as an affirmative defense that the putative class asserted in
                                  17
                                         the Complaint is inappropriate for class certification because a class action is not
                                  18

                                  19     superior to other methods for fairly and efficiently adjudicating this controversy.
                                  20                        TWENTIETH AFFIRMATIVE DEFENSE
                                  21                             (Adequate Representation)
                                  22           Defendant alleges as an affirmative defense that the putative class asserted in
                                  23
                                         the Complaint is inappropriate for class certification because neither Plaintiff nor
                                  24

                                  25

                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        39
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 40 of 42 Page ID #:568




                                  1
                                         their counsel is able to fairly and adequately protect the interests of all members of

                                  2      the alleged putative class.
                                  3
                                                            TWENTY-FIRST AFFIRMATIVE DEFENSE
                                  4                         (Impropriety of Class-Wide Injunctive Relief)
                                  5
                                                 Defendant alleges as an affirmative defense that the putative class asserted in
                                  6

                                  7
                                         the Complaint is inappropriate for class certification because Defendant has not

                                  8      acted or refused to act on grounds that apply generally to the class, and neither final
                                  9
                                         injunctive relief nor corresponding declaratory relief is appropriate respecting the
                                  10

                                  11     class a whole.
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12                      TWENTY-SECOND AFFIRMATIVE DEFENSE
                                  13                                (Injunctive Relief)

                                  14             To the extent Plaintiff is seeking injunctive relief, such relief is barred because
                                  15
                                         Plaintiff and/or members of the asserted putative class have not suffered irreparable
                                  16

                                  17     harm and/or there is no real or immediate threat of injury.
                                  18                       TWENTY-THIRD AFFIRMATIVE DEFENSE
                                  19                       (The Existence of Damages Are Individualized)
                                  20             Defendant alleges as an affirmative defense that the existence of damages is
                                  21
                                         an individualized issue that precludes class certification.
                                  22

                                  23     /////
                                  24
                                         /////
                                  25
                                         /////
                                  26

                                  27      ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                  AND DEMAND FOR JURY TRIAL
                                  28                                         40
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 41 of 42 Page ID #:569




                                  1
                                                     TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                          (Court Lacks Subject Matter Jurisdiction re: Failure to Satisfy FRCP Rule
                                  2                                    23(a) & 23(b))
                                  3
                                               Plaintiff and/or members of the asserted putative class have not satisfied the
                                  4

                                  5
                                         requirements of FRCP Rule 23(a), 23(b)(1), and 23(b)(2) and, therefore, have failed

                                  6      to invoke this Court’s subject matter jurisdiction.
                                  7
                                                          RESERVATION OF ADDITIONAL DEFENSES
                                  8

                                  9
                                               Defendant reserves the right to raise any additional defenses, affirmative or

                                  10     otherwise, and any counterclaims which may become apparent through discovery in
                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                         the course of this action.
                                  12

                                  13                                       JURY DEMAND

                                  14           Defendant hereby requests a trial by jury of all claims that can be so tried.
                                  15
                                                                               PRAYER
                                  16

                                  17           Wherefore, Defendant Demands for Jury Trial and prays for judgment as
                                  18     follows:
                                  19
                                               1.       That this action be dismissed because this Court does not have
                                  20

                                  21     jurisdiction over this case under Article III and plaintiff lacks standing to maintain
                                  22     this action;
                                  23
                                               2.       That Plaintiff take nothing by way of its Complaint as against
                                  24

                                  25     answering Defendant;
                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        41
                                       Case 2:20-cv-06587-SB-ADS Document 72 Filed 02/14/21 Page 42 of 42 Page ID #:570




                                  1
                                               3.   That judgment be entered in favor of answering Defendant;

                                  2            4.   That answering Defendant recover his costs; and
                                  3
                                               5.   For such other and further relief as the Court deems just and proper.
                                  4

                                  5
                                         Dated: February 14, 2021.     LEPISCOPO & ASSOCIATES LAW FIRM

                                  6                                    By: /s/ Peter D. Lepiscopo___________________
                                  7
                                                                             PETER D. LEPISCOPO,
                                                                               Counsel of Record
                                  8

                                  9
                                                                              Attorneys for Defendant, JAWAD
                                                                              NESHEIWAT
                                  10

                                  11
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27     ANSWER OF DEFENDANTS JAWAD NESHEIWAT TO PLAINTIFF’S CLASS ACTION COMPLAINT
                                                                 AND DEMAND FOR JURY TRIAL
                                  28                                        42
